Respondents appeal from a final order of the Special Term reducing assessments on relator’s hotel property located in the city of Binghamton for the years 1935 to 1939, inclusive. The referee appointed to hear and report found that the total assessments for these ' several years should be materially reduced. The valuations for the several years as found by the referee were equalized at the equalization rate stipulated and the court reduced the assessments to the amounts so found, and an order was made confirming the findings of the referee. The evidence is ample to sustain such findings, and the order and judgment appealed from should be affirmed. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Heflernan, Schenck and Foster, JJ.